Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 6 October 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Private
            Dr. Sir,
            N. York Oct. 6th. 1799
          
          I send you duplicate of my official letter of the 13 of August. If necessary for me to send duplicate recruiting instructions I will do it upon your intimation—
          Capt. Massey has some time since been ordered to Norfolk
          Yr. truly & Affectly.
           General Pinckney
        